Exhibit 3.1 CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that MEDIFIRST SOLUTIONS, INC., did on November 5, 2010, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. Certified By: Diana Speltz Certificate Number: C20101108-0141 You may verify this certificate online at http://www.nvsos.gov/ IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on November 8, 2010. /s/ Ross Miller Ross Miller Secretary of State 1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100837236-02 Filing Date and Time 11/05/2010 3:16 PM Entity Number E0536112010-6 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation MediFirst Solutions, Inc. 2. Registered Agent for Service of Process: (check only one box) x Commercial Registered Agent EastBiz.com. Inc. Name o Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office orOther Position With Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of Number of shares with Par value shares without par value: Per share: $ par value: 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustees) 1) Marc Soto Name 5348 Vegas Dr. Las Vegas NV Street Address City State Zip Code 2) Name Street Address City State Zip Code The purpose of this corporation shall be: 5. Purpose: (optional; see instructions) 6. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) Claire Reid X By: /s/ Claire Reid Name Incorporator Signature: 5348 Vegas Drive Las Vegas NV Address City State Zip Code 7. Certificate of Acceptance of Appointment of Registered Agent. I hereby accept appointment as Registered Agent for the above named corporation. By: /s/ N. Waite 11/05/2010 Authorized Signature of Registered Agent or On Behalf of Redistered Agent Entity Date This form must be accompanied by appropriate fees. 2
